Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 130-159 are pending. Claims 138-144, 147 and 155-159 are withdrawn. Claims 130-137, 145-146 and 148-154 are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities:
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the specification discloses sequences without the requisite sequence identification number (SEQ ID NO). See paragraph 8 and 59.
  Full compliance with the sequence rules is required in response to this office action.
Appropriate correction is required.




Information Disclosure Statement
The information disclosure statements filed 12/23/20, 1/26/21, 3/19/21 and 5/24/21 have been considered. Initialed copies are enclosed.


Election/Restrictions
Applicant’s election without traverse of Group I claims 130-154 and species amino acid residues 1-266 of SEQ ID NO: 2 is acknowledged. Applicants state that the elected species read on at least claims 130-137, 145-146 and 148-154.
Claims 138-144, 147 and 155-158 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.
Claim Objections
Claims 145-146 are objected to because of the following informalities:
  Please insert “of’ between “1-266” and “SEQ ID NO: 2”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 130, 132-134 and 148-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a carrier derived from a Cholix polypeptide having a C terminus at any of positions 196-347 is not clear because there is no sequence context e.g. SEQ ID NO recited in the claim for reference. For the same reasons, the sequence context of the amino acid positions recited in claims 132-134 is also not clear.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


130, 131, 134-137 and 148-154 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrsny et al. WO 2015/171965 11/12/15 cited in IDS.
Claim 130: Mrsny et al disclose a carrier payload complex comprising: a) a carrier derived from a Cholix polypeptide having a C terminus at any of positions 195-347 and capable of transcytosing across a polarized epithelial cell, coupled to b) heterologous payload.  See paragraph 6 and 31. See paragraph 93-99 disclosing a carrier derived from a Cholix polypeptide having (i.e. comprising) a C terminus at any of positions 195-347. 
Claim interpretation: a carrier derived from a Cholix polypeptide having (a C terminus at any of positions 195-347 is not limited to Cholix polypeptide comprising amino acid sequence that end at any of positions 195-347. Any of residues 195-347 are C –terminus to amino acid residue position 1.
Claim 131 and 136-137: the numbering of the Cholix polypeptide is based on the alignment with the sequence set forth in SEQ ID NO: 130 wherein the positions are numbered from an N terminus to a C terminus starting at position at the N terminus. See for instance alignment with one of the exemplary Cholix polypeptides of Mrsny et al having a C-terminus at any of positions 195-347 or having a C terminus at any one of positions 206, 245, 251 or 266 of SEQ ID NO: 130:
 BCH18118
ID   BCH18118 standard; protein; 416 AA.
XX
AC   BCH18118;
XX
DT   31-DEC-2015  (first entry)
XX
DE   Vibreo cholerae Cholix toxin fragment, SEQ ID:51.
XX
KW   Cholix toxin; antiinflammatory; antimicrobial-gen.;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   dermatological; dermatological disease; endocrine disease;
KW   endocrine-gen.; gastrointestinal disease; gastrointestinal-gen.;
KW   genitourinary disease; growth disorder; growth-disorder-gen.;
KW   gynecological; gynecology and obstetrics; hematological disease;

KW   inflammatory disease; metabolic disorder; metabolic-gen.;
KW   musculoskeletal disease; musculoskeletal-gen.; neoplasm;
KW   neurological disease; neuroprotective; nutrition-disorder-gen.;
KW   nutritional disorder; prophylactic to disease; prophylaxis;
KW   protein therapy; recombinant protein; respiratory disease;
KW   respiratory-gen.; therapeutic; uropathic.
XX
OS   Vibreo cholerae.
XX
CC PN   WO2015171965-A2.
XX
CC PD   12-NOV-2015.
XX
CC PF   07-MAY-2015; 2015WO-US029795.
XX
PR   07-MAY-2014; 2014US-0990054P.
XX
CC PA   (MOLE-) APPLIED MOLECULAR TRANSPORT LLC.
XX
CC PI   Mrsny RJ,  Mahmood T;
XX
DR   WPI; 2015-701193/79.
XX
CC PT   Pharmaceutical composition for preparing medicament for treating cancer, 
CC PT   autoimmune disease, inflammatory disease and growth hormone deficient 
CC PT   disorder, comprises non-naturally occurring fusion molecule.
XX
CC PS   Claim 2; SEQ ID NO 51; 131pp; English.
XX
CC   The present invention relates to a pharmaceutical composition comprising 
CC   a fusion molecule for treating cancer. The pharmaceutical composition is 
CC   useful for treating cancer such as non-Hodgkin's lymphomas, Hodgkin's 
CC   lymphoma, chronic lymphocytic leukemia, hairy cell leukemia, acute 
CC   lymphoblastic leukemia, multiple myeloma, carcinomas of the bladder, 
CC   kidney ovary, cervix, breast, lung, nasopharynx, malignant melanoma and 

CC   lupus erythematosus, pemphigus vulgaris, myasthenia gravis, hemolytic 
CC   anemia, thrombocytopenia purpura, Grave's disease, Sjogren's disease, 
CC   dermatomyositis, Hashimoto's disease, polymyositis, multiple sclerosis, 
CC   diabetes mellitus, rheumatoid arthritis or scleroderma, prophylaxis; 
CC   metabolic disorder such as diabetes, obesity, diabetes as a consequence 
CC   of obesity, hyperglycemia, dyslipidemia, hypertriglyceridemia, syndrome 
CC   X, insulin resistance, impaired glucose tolerance, diabetic dyslipidemia 
CC   or hyperlipidemia; fatty liver disease such as nonalcoholic fatty liver 
CC   disease, nonalcoholic steatohepatitis, gastrointestinal disease or 
CC   neurodegenerative disease; inflammatory disease such as inflammatory 
CC   bowel disease, psoriasis or bacterial sepsis, where the inflammatory 
CC   bowel disease is selected from Crohn's disease, ulcerative colitis, 
CC   collagenous colitis, lymphocytic colitis, ischaemic colitis, diversion 
CC   colitis, Behcet's syndrome or indeterminate colitis; and growth hormone 
CC   (GH) deficient growth disorder such as growth hormone deficiency, Turner 
CC   syndrome, Noonan syndrome, Prader-Willi syndrome, short stature homeobox-
CC   containing gene deficiency, chronic renal insufficiency, and idiopathic 
CC   short stature short bowel syndrome, and muscle-wasting disease associated
CC   with human immunodeficiency virus/acquired immune deficiency syndrome. 
CC   The invention further claims: (1) a method for treating inflammatory 
CC   disease, autoimmune disease, cancer, metabolic disorder, fatty liver 
CC   disease, and growth hormone deficient growth disorder; (2) use of a non-
CC   naturally occuring fusion molecule useful for treating and preventing 
CC   cancer, inflammatory disease, autoimmune disease, metabolic disorder, 
CC   fatty liver disease, and GH deficient growth disorder in a subject; (3) a
CC   polynucleotide encoding a fusion protein; (4) a vector comprising the 
CC   polynucleotide; and (5) a host cell comprising the vector. The present 
CC   sequence is a Vibreo cholerae Cholix toxin fragment, which is useful in 
CC   the method for producing a fusion molecule for treating cancer.
XX
SQ   Sequence 416 AA;

  Query Match             63.7%;  Score 1489;  DB 22;  Length 416;
  Best Local Similarity   71.3%;  


Qy          2 EXXLXIFDECRSPCXLTPEXGKXIQSKLXIPXDVVLDEGVLYYSMTINDEQNDIXDEXKG 61
              |  | ||||||||| |||| || ||||| || |||||||||||||||||||||| || ||
Db          2 EDELNIFDECRSPCSLTPEPGKPIQSKLSIPSDVVLDEGVLYYSMTINDEQNDIKDEDKG 61

Qy         62 ESIITXGEFATXRATRHYVXQDAPFGVIXLDITTENGTKXYSXNRKXXEFXIXWLVXXGE 121
              ||||| ||||| ||||||| |||||||| |||||||||| || |||  || | |||  ||
Db         62 ESIITIGEFATVRATRHYVNQDAPFGVIHLDITTENGTKTYSYNRKEGEFAINWLVPIGE 121

Qy        122 DSPASIKISXDEXDQXRNIIEVPKLYSIDLDNQTLEQWXXQGNVXFXVTRPEXXXXXXXX 181
              ||||||||| || || ||||||||||||||||||||||  |||| | |||||        
Db        122 DSPASIKISVDELDQQRNIIEVPKLYSIDLDNQTLEQWKTQGNVSFSVTRPE-------- 173

Qy        182 XXXXIAISWPSVSYXAAXKXGXRHKRWAXWXTXXXXXXLXXXXXXXXXXXXXXCTXGXXW 241
                  |||||||||| || | | |||||| | |      |              || |  |
Db        174 --HNIAISWPSVSYKAAQKEGSRHKRWAHWHTGLALCWLVPMDAIYNYITQQNCTLGDNW 231

Qy        242 XGGXYXTVAGXPXXIXVKQGXEQKXVEQRIHFSXXNAXXXLAAHRVCGVPLETLARXRKP 301
               || | |||| |  | |||| ||| ||||||||  ||   |||||||||||||||| |||
Db        232 FGGSYETVAGTPKVITVKQGIEQKPVEQRIHFSKGNAMSALAAHRVCGVPLETLARSRKP 291

Qy        302 RXLXDDLXCXYXAQXIVSLFXATRXLFXHXDSXFTLNLXXQXPXVXERLXXXRXINEXNP 361
              | | ||| | | || ||||| ||| || | || |||||  | | | |||   | ||| ||
Db        292 RDLTDDLSCAYQAQNIVSLFVATRILFSHLDSVFTLNLDEQEPEVAERLSDLRRINENNP 351


              | | |||| |||||||||| || | |||||| |||||||||  || |  |||   |||||
Db        352 GMVTQVLTVARQIYNDYVTHHPGLTPEQTSAGAQAADILSLFCPDADKSCVASNNDQANI 411

Qy        422 NXESR 426
              | |||
Db        412 NIESR 416


See that the Cholix polypeptide number of Mrsny et al is based on the mature Cholix toxin whose sequence (SEQ ID NO: 1) is disclosed in paragraph 89 of Mrsny et al.
Claim 134: the carrier derived from a Cholix polypeptide has a C terminus at any of positions 195-266.
Claim 135: the carrier derived from a Cholix polypeptide has a C terminus at any of positions 195-266 of SEQ ID NO: 2. See sequence alignment below with amino acid residues 1-266 of SEQ ID NO: 2:
BCH18108
ID   BCH18108 standard; protein; 348 AA.
XX
AC   BCH18108;
XX
DT   31-DEC-2015  (first entry)
XX
DE   Vibreo cholerae Cholix toxin fragment, SEQ ID:41.
XX
KW   Cholix toxin; antiinflammatory; antimicrobial-gen.;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   dermatological; dermatological disease; endocrine disease;
KW   endocrine-gen.; gastrointestinal disease; gastrointestinal-gen.;
KW   genitourinary disease; growth disorder; growth-disorder-gen.;
KW   gynecological; gynecology and obstetrics; hematological disease;

KW   inflammatory disease; metabolic disorder; metabolic-gen.;
KW   musculoskeletal disease; musculoskeletal-gen.; neoplasm;
KW   neurological disease; neuroprotective; nutrition-disorder-gen.;
KW   nutritional disorder; prophylactic to disease; prophylaxis;
KW   protein therapy; recombinant protein; respiratory disease;
KW   respiratory-gen.; therapeutic; uropathic.
XX
OS   Vibreo cholerae.
XX
CC PN   WO2015171965-A2.
XX
CC PD   12-NOV-2015.
XX
CC PF   07-MAY-2015; 2015WO-US029795.
XX
PR   07-MAY-2014; 2014US-0990054P.
XX
CC PA   (MOLE-) APPLIED MOLECULAR TRANSPORT LLC.
XX
CC PI   Mrsny RJ,  Mahmood T;
XX
DR   WPI; 2015-701193/79.
XX
CC PT   Pharmaceutical composition for preparing medicament for treating cancer, 
CC PT   autoimmune disease, inflammatory disease and growth hormone deficient 
CC PT   disorder, comprises non-naturally occurring fusion molecule.
XX
CC PS   Claim 4; SEQ ID NO 41; 131pp; English.
XX
CC   The present invention relates to a pharmaceutical composition comprising 
CC   a fusion molecule for treating cancer. The pharmaceutical composition is 
CC   useful for treating cancer such as non-Hodgkin's lymphomas, Hodgkin's 
CC   lymphoma, chronic lymphocytic leukemia, hairy cell leukemia, acute 
CC   lymphoblastic leukemia, multiple myeloma, carcinomas of the bladder, 
CC   kidney ovary, cervix, breast, lung, nasopharynx, malignant melanoma and 

CC   lupus erythematosus, pemphigus vulgaris, myasthenia gravis, hemolytic 
CC   anemia, thrombocytopenia purpura, Grave's disease, Sjogren's disease, 
CC   dermatomyositis, Hashimoto's disease, polymyositis, multiple sclerosis, 
CC   diabetes mellitus, rheumatoid arthritis or scleroderma, prophylaxis; 
CC   metabolic disorder such as diabetes, obesity, diabetes as a consequence 
CC   of obesity, hyperglycemia, dyslipidemia, hypertriglyceridemia, syndrome 
CC   X, insulin resistance, impaired glucose tolerance, diabetic dyslipidemia 
CC   or hyperlipidemia; fatty liver disease such as nonalcoholic fatty liver 
CC   disease, nonalcoholic steatohepatitis, gastrointestinal disease or 
CC   neurodegenerative disease; inflammatory disease such as inflammatory 
CC   bowel disease, psoriasis or bacterial sepsis, where the inflammatory 
CC   bowel disease is selected from Crohn's disease, ulcerative colitis, 
CC   collagenous colitis, lymphocytic colitis, ischaemic colitis, diversion 
CC   colitis, Behcet's syndrome or indeterminate colitis; and growth hormone 
CC   (GH) deficient growth disorder such as growth hormone deficiency, Turner 
CC   syndrome, Noonan syndrome, Prader-Willi syndrome, short stature homeobox-
CC   containing gene deficiency, chronic renal insufficiency, and idiopathic 
CC   short stature short bowel syndrome, and muscle-wasting disease associated
CC   with human immunodeficiency virus/acquired immune deficiency syndrome. 
CC   The invention further claims: (1) a method for treating inflammatory 
CC   disease, autoimmune disease, cancer, metabolic disorder, fatty liver 
CC   disease, and growth hormone deficient growth disorder; (2) use of a non-
CC   naturally occuring fusion molecule useful for treating and preventing 
CC   cancer, inflammatory disease, autoimmune disease, metabolic disorder, 
CC   fatty liver disease, and GH deficient growth disorder in a subject; (3) a
CC   polynucleotide encoding a fusion protein; (4) a vector comprising the 
CC   polynucleotide; and (5) a host cell comprising the vector. The present 
CC   sequence is a Vibreo cholerae Cholix toxin fragment, which is useful in 
CC   the method for producing a fusion molecule for treating cancer.
XX
SQ   Sequence 348 AA;

  Query Match             99.2%;  Score 1410;  DB 22;  Length 348;
  Best Local Similarity   98.9%;  


Qy          1 LEEALNIFDECRSPCSLTPEPGKPIQSKLSIPSDVVLDEGVLYYSMTINDEQNDIKDEDK 60
              :|: ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VEDELNIFDECRSPCSLTPEPGKPIQSKLSIPSDVVLDEGVLYYSMTINDEQNDIKDEDK 60

Qy         61 GESIITIGEFATVRATRHYVNQDAPFGVIHLDITTENGTKTYSYNRKEGEFAINWLVPIG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GESIITIGEFATVRATRHYVNQDAPFGVIHLDITTENGTKTYSYNRKEGEFAINWLVPIG 120

Qy        121 EDSPASIKISVDELDQQRNIIEVPKLYSIDLDNQTLEQWKTQGNVSFSVTRPEHNIAISW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EDSPASIKISVDELDQQRNIIEVPKLYSIDLDNQTLEQWKTQGNVSFSVTRPEHNIAISW 180

Qy        181 PSVSYKAAQKEGSRHKRWAHWHTGLALCWLVPMDAIYNYITQQNCTLGDNWFGGSYETVA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PSVSYKAAQKEGSRHKRWAHWHTGLALCWLVPMDAIYNYITQQNCTLGDNWFGGSYETVA 240

Qy        241 GTPKVITVKQGIEQKPVEQRIHFSKG 266
              ||||||||||||||||||||||||||
Db        241 GTPKVITVKQGIEQKPVEQRIHFSKG 266

Claim 148: the polarized epithelial cell is a gastrointestinal polarized epithelial cell. See paragraph 31 and 196.
Claim 149: the heterologous payload is covalently coupled to the carrier. See paragraph. See paragraph 171 and 172.
Claim 150: the heterologous payload is coupled to the carrier via a spacer. See paragraph 171.

Claim 152: The heterologous payload is noncovalently coupled to the carrier. See paragraph 193.
Claim 153: the heterologous payload is a polypeptide. See paragraph 15.
Claim 154: the heterologous payload is a therapeutic polypeptide. See paragraph 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 130-137, 145-146, 148-151, and 153-154 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,027,020 (‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 claims disclose a carrier payload complex with the amino acid sequence of SEQ ID NO: 17 which comprises a carrier derived from a Cholix polypeptide having a C-terminus at any of positions 195-347 i.e.  SEQ ID NO: 7 (Cholix1-266) or 9 (Cholix1-266) of the ‘020 claims and capable of transcytosing across a polarized epithelial cell, coupled to a heterologous payload. SEQ ID NO: 9 (Cholix1-266) has a leucine at position 1 with the N-terminal methionine start, with glutamic acid at position 3 and alanine at position 4. See table 1 col. 13 and 14 of the ‘020 patent. SEQ ID NO: 9 comprises amino acid residues 1-265 of SEQ ID NO: 2 with N-terminal methionine. See alignment below:
US-16-902-256-9
; Sequence 9, Application US/16902256
; Publication No. US20200306383A1
; GENERAL INFORMATION
;  APPLICANT: APPLIED MOLECULAR TRANSPORT INC.
;  TITLE OF INVENTION: DELIVERY CONSTRUCTS FOR TRANSCYTOSIS AND RELATED METHODS
;  FILE REFERENCE: 40566-716.601
;  CURRENT APPLICATION NUMBER: US/16/902,256
;  CURRENT FILING DATE: 2020-06-15
;  PRIOR APPLICATION NUMBER: PCT/US2019/060356

;  PRIOR APPLICATION NUMBER: 62/888,238
;  PRIOR FILING DATE: 2019-08-16
;  PRIOR APPLICATION NUMBER: 62/888,133
;  PRIOR FILING DATE: 2019-08-16
;  PRIOR APPLICATION NUMBER: 62/756,889
;  PRIOR FILING DATE: 2018-11-07
;  NUMBER OF SEQ ID NOS: 41
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 267
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-16-902-256-9

  Query Match             100.0%;  Score 1421;  DB 20;  Length 267;
  Best Local Similarity   100.0%;  
  Matches  266;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LEEALNIFDECRSPCSLTPEPGKPIQSKLSIPSDVVLDEGVLYYSMTINDEQNDIKDEDK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 LEEALNIFDECRSPCSLTPEPGKPIQSKLSIPSDVVLDEGVLYYSMTINDEQNDIKDEDK 61

Qy         61 GESIITIGEFATVRATRHYVNQDAPFGVIHLDITTENGTKTYSYNRKEGEFAINWLVPIG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 GESIITIGEFATVRATRHYVNQDAPFGVIHLDITTENGTKTYSYNRKEGEFAINWLVPIG 121

Qy        121 EDSPASIKISVDELDQQRNIIEVPKLYSIDLDNQTLEQWKTQGNVSFSVTRPEHNIAISW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 EDSPASIKISVDELDQQRNIIEVPKLYSIDLDNQTLEQWKTQGNVSFSVTRPEHNIAISW 181

Qy        181 PSVSYKAAQKEGSRHKRWAHWHTGLALCWLVPMDAIYNYITQQNCTLGDNWFGGSYETVA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 PSVSYKAAQKEGSRHKRWAHWHTGLALCWLVPMDAIYNYITQQNCTLGDNWFGGSYETVA 241

Qy        241 GTPKVITVKQGIEQKPVEQRIHFSKG 266
              ||||||||||||||||||||||||||
Db        242 GTPKVITVKQGIEQKPVEQRIHFSKG 267


3  linker. The payload is therapeutic IL-22.

Claim 152 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,027,020 (‘020) as applied to claims 130-137, 145-146, 148-151, and 153-154 above further  in view of Mrsny et al. WO 2015/171965 11/12/15 cited in IDS.
 The ‘020 claims are set forth above but does not disclose that payload is non-covalently coupled to the carrier.
Mrsny et al disclose a carrier payload complex comprising: a) a carrier derived from a Cholix polypeptide and capable of transcytosing across a polarized epithelial cell, coupled to b) heterologous payload.  See paragraph 6 and 31. Mrsny et al disclose that heterologous payload can be coupled to the Cholix carrier non-covalently See paragraph 193.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have coupled the carrier and payload of the ‘020 claims via non-covalent means resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Mrsny et al disclose that Cholix derived polypeptide carriers can be coupled non-covalently to payload.

Status of the Claims

Claims 130-137, 145-146 and 148-154 are rejected. Claims 138-144, 147 and 155-159 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645